Citation Nr: 0808429	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-25 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
personality disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include as secondary to exposure to 
herbicide agents.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

7.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claims for service 
connection for a personality disorder, headaches, a low back 
disability, a skin disorder, to include as secondary to 
exposure to herbicide agents, hearing loss, and tinnitus, and 
granted service connection and awarded a 10 percent 
disability rating for PTSD.  By a December 2006 rating 
decision, the RO increased the disability rating for the 
veteran's PTSD from 10 to 30 percent disabling, effective 
June 21, 2001, the effective date of service connection.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, this claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The 
veteran testified before the Board in February 2008 in a 
hearing that was held via videoconference from the RO.

The issues of whether new and material evidence has been 
submitted to reopen the claims for service connection for a 
low back disability; a skin disorder, to include as secondary 
to exposure to herbicide agents; hearing loss; and tinnitus, 
and the issues of entitlement to service connection for 
headaches and to a rating higher than 30 percent for PTSD are 
REMANDED to the RO via the Appeals Management Center  in 
Washington, D.C.


FINDINGS OF FACT

1.  In the February 2008 hearing before the Board, the 
veteran withdrew his appeal concerning whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a personality disorder.

2.  The claim for service connection for headaches was 
previously denied in a June 1994 rating decision.  The 
veteran did perfect an appeal to that decision.  

3.  Evidence received since the June 1994 decision includes 
some evidence which is not cumulative or redundant, and which 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a personality disorder have been met.  38 
U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2007).

2.  The June 1994 rating decision that denied the claim for 
service connection for headaches is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2007).

3.  New and material evidence has been received to reopen a 
claim for service connection for headaches.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2007).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2007).

In July 2004, the veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for a personality disorder, as 
identified in the May 2004 statement of the case.  

At his February 2008 hearing before the Board, the veteran 
stated that he was withdrawing the appeal as to the issue of 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
personality disorder.  The Board finds that the veteran's 
statement indicating his intention to withdraw the appeal as 
to this issue, once transcribed as a part of the record of 
his hearing, satisfies the requirements for the withdrawal of 
a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 
(1993) (a statement made during a personal hearing, when 
later reduced to writing in a transcript, constitutes a 
Notice of Disagreement within the meaning of 38 U.S.C. 
§ 7105(b)).

As the appellant has withdrawn his appeal as to the issue of 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
personality disorder, there remain no allegations of errors 
of fact or law for appellate consideration concerning this 
issue.  The Board therefore has no jurisdiction to review the 
issue.  Accordingly, the issue of whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for a personality disorder is 
dismissed.

New and Material Evidence

Service connection for headaches was previously denied in a 
June 1994 rating decision.  Although the RO determined that 
new and material evidence sufficient to reopen the claim had 
not been submitted, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In a June 1994 rating decision, the RO denied the veteran's 
claim for service connection for headaches.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2007).  Thus, the June 1994 decision became final 
because the veteran did not file a timely appeal.

The claim for entitlement to service connection for headaches 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The veteran 
filed this application to reopen his claim in June 2001.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that bears directly and 
substantially upon the specific matter under consideration, 
and which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened.  
38 C.F.R. § 3.156(a) (2000).  The definition of new and 
material evidence has been changed, but the latest definition 
only applies to applications to reopen a finally decided 
claim received by VA on or after August 29, 2001.  Thus, the 
change does not apply to this case because the claim to 
reopen was received before that date.  66 Fed. Reg. 45,620 
(Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2005).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service treatment records, and the veteran's own 
statements.  The RO found that there was no evidence of a 
current diagnosis of chronic headaches, and the claim was 
denied.  

The Board finds that the evidence received since the last 
final decision bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

Newly received evidence includes treatment records dated from 
January 2001 to June 2007 which show that the veteran was 
diagnosed with and treated for chronic migraine headaches 
that the veteran related to the head injury he sustained in 
service.  This is evidence that is both new and material, as 
it demonstrates a current diagnosis of chronic headaches.  At 
the time of the June 1994 denial, VA examination had revealed 
no current evidence of chronic headaches.  This evidence was 
not previously considered by agency decision makers, is not 
cumulative or redundant, bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disability, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Thus, the claim for service 
connection is reopened because the Board finds that the new 
evidence is material.  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159 (2007).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.  


ORDER

The appeal concerning the issue of whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for a personality disorder is dismissed 
without prejudice.

The claim for service connection for headaches is reopened.  
To that extent only, the appeal is allowed.


REMAND

In a March 2003 rating decision, the RO declined to reopen 
the veteran's previously denied claims for service connection 
for a low back disability, a skin disorder, to include as 
secondary to exposure to herbicide agents, hearing loss, and 
tinnitus.  While the RO determined that new and material 
evidence had not been submitted, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claims and adjudicate the claims de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

The notice provisions of the statutes and regulations, as 
interpreted by Court precedent, require that VA look at the 
bases for the prior denial and notify the veteran as to what 
evidence is necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient at the time of the previous denial.  The 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis upon which 
the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In this case, the veteran has not yet been 
notified as to the specific evidence necessary to reopen his 
claims for service connection for a low back disability, a 
skin disorder, to include as secondary to exposure to 
herbicide agents, hearing loss, and tinnitus.  On remand, the 
veteran should be so notified.

With respect to the claim for service connection for 
headaches, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran 
contends that he has headaches as a result of the head injury 
he sustained in service.  That is, he contends this 
disability is post-traumatic in nature.  A review of the 
record reflects that the veteran's headaches have been 
assessed as migraine headaches with a history of concussive 
injury.  The veteran has not yet been afforded an examination 
in conjunction with this claim.  Because it remains unclear 
to the Board whether the veteran's headaches are post-
traumatic in nature, or are related to the head injury he 
sustained in service, the Board finds that a remand for an 
additional opinion is necessary in order to fairly address 
the merits of his claims.  McClendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 1154(b) (West 2002).

With respect to the claim for a rating higher than 30 percent 
for PTSD, it appears that there are additional VA treatment 
records pertinent to this claim that are outstanding.  At his 
February 2008 hearing before the Board, the veteran stated 
that he had continued to receive VA treatment for PTSD and 
that recent treatment records supported his claim for a 
rating in excess of 30 percent.  As the most recent VA 
treatment records of record are dated in June 2007, it 
appears that there are additional treatment records that have 
not yet been obtained.  Because these may include records 
that are pertinent to the veteran's claim, they are relevant 
and should be obtained.  38 C.F.R. § 3.159(c)(2) (2007); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  

The Board also finds that a remand for an additional 
examination is necessary with regard to the veteran's claim 
for an increased rating for PTSD.  The veteran most recently 
underwent VA psychiatric examination in September 2004.  When 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  While the veteran's most recent VA 
examination is not unduly remote, it appears, based upon the 
veteran's statements, that his PTSD symptoms may have 
worsened since the date of the latest examination.  Because 
there may have been a significant change in the veteran's 
condition, a new examination is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) 
that:  (1) notifies the veteran of the 
evidence and information necessary to 
reopen the claim for service connection 
for a low back disability, (i.e., 
describes what new and material 
evidence is under the current 
standard); and (2) notifies the veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the 
prior denial on the merits (i.e., an 
opinion relating his current skin 
disorder(s) to his period of active 
service or to exposure to herbicide 
agents; an opinion relating his hearing 
loss and tinnitus to his period of 
active service or to an event or injury 
in service; and an opinion relating his 
low back disability to his period of 
active service; an event or injury in 
service, or to a service-connected 
disability).  

2.  Obtain and associate with the 
claims file records from the VA 
facility in Dublin, Georgia dated from 
June 2007 to the present. 

3.  Schedule the veteran for an 
examination for the purpose of 
ascertaining whether his headaches are 
post-traumatic in nature, or are 
related to the head injury he sustained 
in service.  The physician should 
review the record and render an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that the veteran's headaches 
are related to the  head wound for 
which he was awarded the Purple Heart.  
The claims file must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  The rationale for all 
opinions must be provided.

4.  Schedule the veteran for a 
psychiatric examination to determine 
the current severity of his service-
connected PTSD.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination.  All signs and 
symptoms of the service-connected 
psychiatric disorder should be reported 
in detail.  The examiner should also 
describe the impact of the veteran's 
mental disorder on his occupational and 
social functioning, and specifically 
opine as to whether the veteran's PTSD 
renders him unemployable.

5.  Then, readjudicate the veteran's 
applications to reopen the claims for 
service connection for a low back 
disability, a skin disorder, to include 
as secondary to exposure to herbicide 
agents, hearing loss, and tinnitus, his 
claim for service connection for 
headaches, and his claim for a rating 
in excess of 30 percent for PTSD.  If 
the decisions remain adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response, then return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


